Citation Nr: 0838860	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  99-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In January 2006, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2007, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center in Washington DC. to afford 
the veteran a VA examination, obtain a medical opinion, 
request records of inpatient treatment during service, and to 
address due process concerns.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In April 2008, the veteran underwent a VA examination as 
requested in the November 2007 Remand.  In that examination 
report, the examiner stated as follows:  
Pc note from WPBVAMC dated October 24, 
1995: " HISTORY:  THIS 56 YO WM PRESENTS 
FOR EVAL OF LOWER BACK AND UPPER NECK 
PAIN FOR THE LAST TWO WEEKS.  NOTES THAT 
BACK AND NECK BECAME WRENCHED WHEN HIS 
RIGHT FOOT WAS CAUGHT IN AN AIR PLANE 
DOOR.  AT PRESENT WITH CERVICAL-LUMBAR 
PAIN.  NO NEURAESTHESIAS OR 
PARAESTHESIAS.  HE HAS A CARDIAC VALVE 
REPLACED 12/92 AND HE HAS A PACE MAKER.  
NO PRIOR H/O BACK OR NECK INJURY" BACK 
AND NECK:  POSTURE IS RELAXED THERE IS 
TENDERNESS OVER LOWER NECK AND LOWER 
BACK.  ROM EXAM:  FLEX EXT ARE TO ABOUT 
80%.  DTR'S ARE SYMMETRICAL.  GAIT IS 
STABLE.  SLR'S ARE TO 60 DEGREES LEFT AND 
RIGHT WITH NEGATIVE STRETCH TEST.  UPPER 
MOTOR STRENGTH IS INTACT.  ASSESS: 
CERVICAL LUMBAR STRAIN.  

The Board has reviewed the claims file and finds no record of 
the above described October 24, 1995 clinical note.  In 
September 2008, the veteran's attorney sent written argument 
to the Board.  A footnote in that argument indicates that the 
WPBVAMC note (described above) was not included in the 
information provided to the veteran's attorney.  He requested 
this record.  

The absence of this October 24, 1995 note from the claims 
file raises concerns as to the completeness of the file.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  When such records are in 
Federal custody, VA is held to a higher standard.  Id.  
Furthermore, VA generated records are constructively part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Therefore, on remand, the RO must obtain a paper copy of the 
October 24, 1995 record described above and associate such 
copy with the claims file.  Additionally, the RO must obtain 
and associate with the claims file paper copies of all VA 
treatment records not already associated with the claims 
file.  If the October 24, 1995 record does not exist, the 
veteran should be scheduled for another VA examination and 
any other VA records not already associated with the claims 
file must be associated with the claims file prior to such 
examination.  

If the October 24, 1995 record exists, a paper copy of that 
record and any other VA treatment record not previously sent 
in reply to the veteran's Freedom of Information Act request 
must be provided to the veteran or his attorney, to the 
extent consistent with the law governing such requests.  

Finally, in the November 2007 Remand, the Board instructed 
the AMC/RO that, in the event that inpatient records of the 
veteran's in-service treatment at the Providence Naval 
Hospital could not be obtained, the veteran should be 
provided with the notice required in 38 C.F.R. § 3.159(e).  
Indeed, this lack of notice was specifically addressed by 
VA's General Counsel and the veteran's attorney in the joint 
motion implemented by the May 2007 Court Order.  That joint 
motion stated in pertinent part "[a]ppellant was never 
informed that VA would decide the claim based on the evidence 
of record unless he submitted the records VA was unable to 
obtain, nor was he informed that it was ultimately his 
responsibility to obtain those records."  Yet, the letter 
sent to the veteran in April 2008 failed to provide this 
notice.

The Board intended full compliance with the Court Order and 
with the Board's November 2007 Remand.  The notice required 
in this instance is clearly stated in the regulation and is 
mandatory, as indicated by the word "must".  38 C.F.R. 
§ 3.159(e) breaks the notice requirements into four parts, 
labeled (i) through (iv). 

In a letter sent to the veteran in April 2008, the RO 
provided the notice specified in parts (i) and (ii) of 
38 C.F.R. § 3.159(e).  However, that notice letter did not 
comply with parts (iii) and (iv) of that regulation.  The 
veteran was told to submit the missing records if he had them 
in his possession.  He was also told that VA would continue 
working on his appeal without those records.  He was not told 
of (iii) any further action VA will take regarding the claim, 
including but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain; or (iv) that the 
claimant is ultimately responsible for providing the 
evidence.  On remand, corrective notice should be sent to the 
veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative corrective notice in 
compliance with 38 C.F.R. § 3.159(e) with 
regard to VA's failure to obtain records 
of treatment of the veteran at the 
Portsmouth Naval Hospital between January 
1960 and March 1960.  As required by 
38 C.F.R. § 3.159(e), the notice must 
contain the following:  

A description of any further action VA 
will take regarding the claim, including, 
but not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; in this 
case records of treatment at the 
Portsmouth Naval Hospital from January 
1960 to March 1960; and 

That the veteran is ultimately responsible 
for providing the Providence Naval 
Hospital records.  

2.  Obtain a paper copy of the record 
identified in the April 2008 VA 
examination report as a "Pc note from 
WPBVAMC dated Oct. 24, 1995" and 
associate that record with the claims 
file.  Ensure that any records of VA 
treatment of the veteran that are not 
contained in the claims file are added to 
the claims file.  

3.  After completing the above, take 
appropriate action consistent with the law 
as to the request in the footnote of the 
veteran's representative's argument which 
was sent to the Board in September 2008 
and titled BRIEF IN SUPPORT OF APPELLANT'S 
CLAIM FOR ENTITLEMENT TO SERVICE 
CONNECTION FOR BACK AND NECK DISABILITIES.  

4.  If the "Pc note from WPBVAMC dated 
Oct. 24, 1995" is not located, schedule 
the veteran for another VA examination to 
determine the nature and etiology of his 
claimed back and neck disorders.  Ensure 
that paper copies of all VA treatment 
records not already associated with the 
veteran's claims file are associated with 
the claims file.  The veteran's claims 
file and a copy of this Remand must be 
made available to the examiner, the 
examiner must review the claims file, 
including all medical and lay evidence, 
and the examiner is asked to annotate the 
examination report as to whether the 
claims file was reviewed.

The examiner is asked to identify all 
disorders of the veteran's neck and back.  

The examiner is asked to provide an 
opinion as to whether or not it is at 
least as likely as not (a 50 percent or 
greater probability) that any identified 
back or neck disorder is etiologically 
related to any incident during the 
veteran's active service from July 1957 to 
July 1960.  A complete rationale must be 
provided for all opinions rendered.  

5.  Finally, readjudicate the veteran's 
claims on appeal with consideration of all 
evidence obtained since the issuance of 
the August 2008 supplemental statement of 
the case (SSOC).  If the disposition 
remains unfavorable the veteran, furnish 
the veteran, and his representative, a 
SSOC and afford the applicable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




